Exhibit 10.23
Chromcraft Revington
Employee Stock Ownership And Savings Plan —
Esop Component Trust

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
ARTICLE ONE TITLE, ANNUAL ACCOUNTING PERIOD AND DEFINED TERMS
    2  
 
       
Section 1.1 Title
    2  
Section 1.2 Accounting Period
    2  
Section 1.3 Defined Terms
    2  
 
       
ARTICLE TWO MANAGEMENT AND CONTROL OF TRUST ASSETS
    2  
 
       
Section 2.1 The Trust
    2  
Section 2.2 Limitation of Responsibilities of Trustee
    2  
Section 2.3 General Duties and Powers
    2  
Section 2.4 Compensation and Expenses
    6  
Section 2.5 Procedures for Payment of Fees and Expenses
    7  
Section 2.6 Exercise of Trustee’s Duties
    7  
Section 2.7 Plan Administration
    8  
Section 2.8 Continuation of Powers Upon Trust Termination
    8  
 
       
ARTICLE THREE CONTRIBUTIONS AND PROVISIONS RELATED TO INVESTMENT IN COMPANY
STOCK
    8  
 
       
Section 3.1 Contributions and Dividends
    8  
Section 3.2 Investment of Cash
    8  
Section 3.3 Stock Dividends, Splits and Other Capital Reorganizations
    9  
Section 3.4 Voting of Shares
    9  
 
       
ARTICLE FOUR MISCELLANEOUS
    9  
 
       
Section 4.1 Disagreement as to Acts
    9  
Section 4.2 Persons Dealing with Trustee
    9  
Section 4.3 Nonalienation of Benefits
    9  
Section 4.4 Evidence
    9  
Section 4.5 Waiver of Notice
    9  
Section 4.6 Counterparts
    9  
Section 4.7 Governing Laws and Severability
    9  
Section 4.8 Successors, Etc.
    10  
Section 4.9 Action
    10  
Section 4.10 Conformance With Plan
    10  
Section 4.11 Indemnity of Trustee
    10  
Section 4.12 Headings
    11  
 
       
ARTICLE FIVE NO REVERSION TO COMPANY
    11  
 
       

 

i



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
ARTICLE SIX CHANGE OF TRUSTEE
    12  
 
       
Section 6.1 Resignation
    12  
Section 6.2 Removal
    12  
Section 6.3 Duties of Resigning or Removed Trustee and of Successor Trustee
    12  
Section 6.4 Filling Trustee Vacancy
    12  
 
       
ARTICLE SEVEN ADDITIONAL EMPLOYERS
    12  
 
       
Section 7.1 Additional Employers
    12  
 
       
ARTICLE EIGHT AMENDMENT, TERMINATION AND MERGER
    13  
 
       
Section 8.1 Amendment
    13  
Section 8.2 Termination
    13  
Section 8.3 Merger
    13  
 
       
SIGNATURES
    14  
 
       

 

ii



--------------------------------------------------------------------------------



 



Chromcraft Revington
Employee Stock Ownership and Savings Plan —
Esop Component Trust
THIS AGREEMENT is made and entered into this 13th day of May, 2010, but
effective as of February 1, 2010, by and between Chromcraft Revington (the
“Company”), and Reliance Trust Company, acting in its fiduciary capacity as
Trustee (the “Trustee”).
W I T N E S S E T H:
WHEREAS, the Company is the sponsor of the Chromcraft Revington Employee Stock
Ownership Plan (the “ESOP”); and
WHEREAS, the Chromcraft Revington Savings Plan was merged with and into the
ESOP, effective as of December 31, 2009, which was renamed the Chromcraft
Revington Employee Stock Ownership and Savings Plan (the “Plan”); and
WHEREAS, the Plan consists of the following two components: (i) a stock bonus
plan and money purchase plan qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the “Code”) which is designed to invest
primarily in qualifying employer securities, as defined in Code Section 409(l)
(“Company Stock”), and which meets the requirements of Code Section 4975(e)(7),
and Section 407(d)(6) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), applicable to employee stock ownership plans (the “ESOP
Component”), and (ii) a qualified cash or deferred arrangement described in Code
Section 401(k), no part of which can be invested in Company Stock and which is
therefore not an employee stock ownership plan (the “401(k) Component”); and
WHEREAS, the Company has appointed Reliance Trust Company as the trustee of the
ESOP Component effective as of February 1, 2010; and
WHEREAS, the Company has also determined to restate the Chromcraft Revington
Employee Stock Ownership Trust and to rename it the Chromcraft Revington
Employee Stock Ownership and Savings Plan — ESOP Component Trust;
NOW, THEREFORE, pursuant to the authority delegated to the undersigned officers
of the Company by resolution of the Board, IT IS AGREED, by and between the
parties hereto, that the trust provisions contained herein will constitute the
agreement between the Company and the Trustee in connection with the ESOP
Component of the Plan, effective as of February 1, 2010; and

 

1



--------------------------------------------------------------------------------



 



IT IS FURTHER AGREED, by and between the parties hereto as follows:
Article One
Title, Annual Accounting Period and Defined Terms
Section 1.1 Title. The Trust established pursuant hereto will be known as the
Chromcraft Revington Employee Stock Ownership and Savings Plan — ESOP Component
Trust.
Section 1.2 Accounting Period. The annual accounting period for the Trust
established by this Trust Agreement will be the twelve-month period commencing
January 1 and ended December 31 (the Plan and limitation years under the Plan).
Section 1.3 Defined Terms. Unless otherwise indicated in this Trust Agreement,
capitalized terms will have the same meaning as stated in the Plan.
Article Two
Management and Control of Trust Assets
Section 2.1 The Trust. The Trust as of any date means all property of every kind
then held by the Trustee in accordance with this Trust Agreement. The Trustee or
its agents may hold, manage, invest and account for all contributions made by
the Company to the ESOP Component as one Trust, and any earnings on those
contributions, in accordance with the terms and conditions of this Trust
Agreement. If, for any reason, it becomes necessary to determine the portion of
the ESOP Component allocable to each of the Participants and Inactive
Participants as of any date, the ESOP Committee (the “Committee”) will specify
such date as an Accounting Date. After all adjustments required under the ESOP
Component as of that Accounting Date have been made, the portion attributable to
each Participant and Inactive Participant will be determined by the Committee,
and will consist of an amount equal to the aggregate of the ESOP Account
balances of each Participant and Inactive Participant plus an amount equal to
any allocable contributions made by the Company since the immediately preceding
Accounting Date.
Section 2.2 Limitation of Responsibilities of Trustee. The Trustee will not be
responsible in any way for the adequacy of the Trust to meet and discharge any
or all liabilities under the Plan or for the proper application of distributions
made or other action taken upon the written direction of the Committee. The
powers, duties and responsibilities of the Trustee will be limited to those set
forth in this Trust Agreement, and nothing contained in the Plan, either
expressly or by implication, will be deemed to impose any additional powers,
duties or responsibilities on the Trustee.
Section 2.3 General Duties and Powers. Subject to the provisions of Sections 2.6
and 2.7 and Article Three, with respect to the Trust, the Trustee will have the
following powers, rights and duties in addition to those provided elsewhere in
this Trust Agreement or by law:

  (a)  
Receive and Hold Contributions. To receive and hold all contributions paid to it
under the ESOP Component; provided, however, that the Trustee will have no
right, duty or obligation to require or demand that any contributions or
distributions be made to it by the Company or to determine that the
contributions received by it comply with the provisions of the Plan or with any
resolution of the Board providing therefor.

 

2



--------------------------------------------------------------------------------



 



  (b)  
Retain Cash. As directed by the Committee, to retain in cash (pending
investment, reinvestment or the distribution of dividends) such reasonable
amount as may be required for the proper administration of the Trust and to
invest such cash as provided in Section 3.2.

  (c)  
Make Distributions. To make distributions from the Trust to such persons, in
such manner, at such times and in such forms (Company Stock, cash or property,
or a combination of each) as directed by the Committee without inquiring as to
whether a payee is entitled to the payment, or as to whether a payment is
proper, and without liability for a payment made in good faith without actual
notice or knowledge of the changed condition or status of the payee. If any
payment of benefits made from the Trust by the Trustee is not claimed, the
Trustee will notify the Committee of that fact promptly. The Trustee will
dispose of such payments as the Committee directs. The Trustee will have no
obligation to search for or ascertain the whereabouts of any payee or
distributee of benefits from the Trust.

  (d)  
Vote Stocks. To vote any stocks (including Company Stock, which will be voted as
directed by the Committee, as provided in the Plan, as it may be amended from
time to time), bonds or other securities held in the Trust, or otherwise consent
to or request any action on the part of the issuer in person, by proxy or power
of attorney.

  (e)  
Buy and Sell Company Stock. As directed by the Committee, to contract or
otherwise enter into transactions between itself, as Trustee, and the Company,
any Company shareholder or any third-party, for the purpose of acquiring or
selling Company Stock and, subject to the provisions of Section 2.6, to retain
such Company Stock.

  (f)  
Handle Claims. To compromise, contest, arbitrate, settle or abandon claims and
demands by or against the Trust.

  (g)  
Handle Litigation. To begin, maintain or defend any litigation necessary in
connection with the investment, reinvestment and administration of the Trust,
and, to the extent not paid from the Trust, pursuant and subject to Section
4.11, the Company will indemnify the Trustee against all expenses and
liabilities reasonably sustained or anticipated by it by reason thereof
(including reasonable attorneys’ fees).

  (h)  
Retain Assets. To retain any funds or property subject to any dispute without
liability for the payment of interest, or to decline to make payment or delivery
thereof until final adjudication is made by a court of competent jurisdiction.

  (i)  
Report Net Worth of Trust. To report to the Company as of the last day of each
Plan Year, as of any other Accounting Date (or as soon thereafter as
practicable) or at such other times as may be required under the Plan or by the
Committee, the then “Net Worth” of the Trust, which is defined as the fair
market value of all property held in the Trust, reduced by any liabilities other
than liabilities to Participants and Inactive Participants and their
Beneficiaries, as determined by the Trustee.

 

3



--------------------------------------------------------------------------------



 



  (j)  
File Annual Accountings. To furnish to the Company an annual written account and
accounts for such other periods as may be required under the Plan, showing the
Net Worth of the Trust at the end of the period, all investments, receipts,
disbursements and other transactions made by the Trustee during the period, and
such other information as the Trustee may possess which the Company requires in
order to comply with Section 103 of ERISA. The Trustee will keep accurate
accounts of all investments, earnings thereon, and all accounts, books and
records related to such investments will be open to inspection by any person
designated by the Company or the Committee. All accounts of the Trustee will be
kept on an accrual basis. If, during the term of this Trust Agreement, the
Department of Labor issues regulations under ERISA regarding the valuation of
securities or other assets for purposes of the reports required by ERISA, the
Trustee will use such valuation methods for purposes of the accounts described
by this subsection. If shares of Company Stock are not traded with sufficient
volume or frequency, as determined by the Trustee, to be considered readily
tradable on a national securities market or exchange, all valuations of shares
of Company Stock will originally be made by an “Independent Appraiser” (as
described in Code Section 401(a)(28)(C)) retained by the Trustee, and reviewed
and finalized by the Trustee in accordance with ERISA Section 3(18)(B). The
Company or the Committee may approve such accounting by written notice of
approval delivered to the Trustee or by failure to express objection to such
accounting in writing delivered to the Trustee within 90 days from the date upon
which the accounting was delivered to the Company. Upon the receipt of a written
approval of the accounting, or upon the passage of the period of time within
which objection may be filed without written objections having been delivered to
the Trustee, such accounting will be deemed to be approved, and the Trustee will
be released and discharged as to all items, matters and things set forth in such
account, as fully as if such accounting had been settled and allowed by decree
of a court of competent jurisdiction in an action or proceeding in which the
Trustee, the Company and all persons having or claiming to have any interest in
the Trust or under the Plan were parties.

  (k)  
Pay Taxes. As directed by the Committee, to pay any estate, inheritance, income
or other tax, charge or assessment attributable to any benefit which it will or
may be required to pay out of such benefit; and to require before making any
payment such release or other document from any taxing authority and such
indemnity from the intended payee as the Trustee will deem necessary for its
protection.

  (l)  
Employ Advisors. To employ and to reasonably rely upon information and advice
furnished by agents, attorneys, accountants or other persons of its choice for
such purposes as the Trustee considers desirable.

 

4



--------------------------------------------------------------------------------



 



  (m)  
Assume Qualified Status of Plan and Trust. To assume, until advised in writing
to the contrary, that the Trust evidenced by this Trust Agreement is qualified
under Code Section 401(a) and is entitled to exemption from tax under Code
Section 501(a).

  (n)  
Invest Trust Assets. To invest and reinvest the assets of the Trust, upon
direction from the Committee, in personal property of any kind, including, but
not limited to, bonds, notes, debentures, mortgages, equipment trust
certificates, investment trust certificates, guaranteed investment contracts,
preferred or common stock, common or collective trust funds, and registered
investment companies; provided, however, that all investments in Company Stock
will be undertaken pursuant to the provisions of Article Three.

  (o)  
Exercise Rights With Respect to Securities. As directed by the Committee, to
exercise any options, subscription rights, calls and other privileges with
respect to Trust assets (including Company Stock), or assign such rights,
subject to the provisions of Article Three.

  (p)  
Register Ownership of Trust Assets. To register ownership of any securities or
other property held by it in its own name or in the name of a nominee, with or
without the addition of words indicating that such securities are held in a
fiduciary capacity, and may hold any securities in bearer form, but the books
and records of the Trustee will at all times reflect that all such investments
are part of the Trust.

  (q)  
Incur Exempt Loans. As directed by the Committee, to incur a Loan and to borrow
such sum or sums from time to time as the Trustee considers necessary or
desirable and in the best interest of the Participants and their Beneficiaries,
to purchase Company Stock, and for that purpose to pledge the Company Stock so
purchased (subject to the provisions of Code Section 4975(c) and the regulations
issued thereunder).

  (r)  
Use of Clearing Corporation. To deposit securities with a clearing corporation
as defined in Article 8 of the Delaware Uniform Commercial Code. The
certificates representing securities, including those in bearer form, may be
held in bulk form with, and may be merged into, certificates of the same class
of the same issuer which constitute assets of other accounts or owners, without
certification as to the ownership attached. Utilization of a book-entry system
may be made for the transfer or pledge of securities held by the Trustee or by a
clearing corporation. The Trustee will at all times, however, maintain a
separate and distinct record of the securities owned by the Trust.

  (s)  
Use of Federal Book-Entry Account System. To participate in and use the Federal
Book-Entry Account System, a service provided by the Federal Reserve Bank for
its member banks for deposit of Treasury securities.

 

5



--------------------------------------------------------------------------------



 



  (t)  
Receive and Hold Trust Earnings. To receive and hold in the Trust earnings,
dividends (including Cash Dividends on Company Stock), distributions and other
payments or adjustments to the assets in the Trust. In the case of Cash
Dividends on Company Stock, the Committee will instruct the Trustee to use such
dividends to: (i) make payments on a Loan incurred by the Trustee the proceeds
of which were used to purchase the shares of Company Stock on which the
dividends were paid; (ii) allocate such dividends to Participants’ Other
Investments Accounts; (iii) pay the expenses of administering the Plan; or
(iv) any combination thereof, as provided in the Plan.

  (u)  
Accept Assignments. To accept an assignment of the assignor’s option or right to
purchase shares of Company Stock.

  (v)  
Perform Other Acts. To perform any and all other acts which are necessary or
appropriate for the proper management, investment and distribution of the Trust.

Section 2.4 Compensation and Expenses. The Trustee will be entitled to
reasonable compensation for its services, as agreed to between the Company and
the Trustee from time to time in writing. The Trustee will also be entitled to
reimbursement of all reasonable expenses incurred by the Trustee in the
administration of the Trust. The Trustee is authorized to pay from the Trust all
expenses of administering the ESOP Component and the Trust which are properly
payable by the Plan and Trust, including, if applicable, its compensation and
any accounting and legal expenses, to the extent they are not paid directly by
the Company. The payment of ESOP Component and Trust fees and expenses will
include the reimbursement of the Company for fees and expenses paid by the
Company on behalf of the ESOP Component and the Trust which are properly payable
by the Plan and Trust. Such fees and expenses (or the portion thereof properly
allocable to the ESOP Component) will include, without limitation, the
following:

  (a)  
Trustee and custodial fees.

  (b)  
Plan administration and record-keeping fees, including (i) allocating
contributions, forfeitures and earnings, and (ii) making distributions.

  (c)  
Discrimination and other testing required by the Code.
    (d)  
Preparation and distribution of Participant account statements.

  (e)  
Financial advisory and valuation services, including periodic valuation updates.

  (f)  
Employee communication services, including publications, materials and meetings.

  (g)  
Required forms and filings, including (i) Forms 5500 and all related schedules,
and (ii) Forms 1099R.

  (h)  
Preparation of annual plan audit.

  (i)  
ERISA bond premiums.

 

6



--------------------------------------------------------------------------------



 



  (j)  
ERISA fiduciary liability insurance premiums (other than that portion of the
premiums attributable to the policies’ non-recourse provisions which will be
paid by the Company).

  (k)  
Legal fees, including fees associated with (i) claims for benefits, (ii)
interpretation of Plan and Trust provisions, (iii) amendments to the Plan and
Trust necessary to retain the Plan’s qualification under Code Section 401(a) and
as an “employee stock ownership plan” as described in Code Section 4975(e)(7),
(iv) the legal status of the Plan and Trust, and (v) Internal Revenue Service
determination letter filings.

  (l)  
Reimbursement of the Employers for the (i) direct costs they incur in connection
with the administration of the ESOP Component, and (ii) payment by the
Employers, in the first instance, of the fees and expenses described in
subsections (a) through (k) and (m).

  (m)  
Such other fees and expenses associated with the administration of the Plan
which the Employers and the Trustee determine to be properly payable from the
Trust.

Notwithstanding the foregoing provisions of this Section or of any provision of
this Trust, the Employers may determine, in their sole discretion, to pay
directly any of the fees and expenses described in subsections (a) through
(k) and (m) above. The Trustee will be fully protected in making payments of
administrative expenses pursuant to the written directions of the Committee.
Section 2.5 Procedures for Payment of Fees and Expenses. The Committee and the
Trustee may adopt written procedures for payment from the Trust of the fees and
expenses associated with the administration of the ESOP Component and the Trust.
Section 2.6 Exercise of Trustee’s Duties. The Trustee will discharge its duties
hereunder:

  (a)  
For the exclusive purpose of:

  (i)  
providing benefits to Participants and other persons entitled to benefits under
the ESOP Component; and

  (ii)  
defraying reasonable expenses of administering the ESOP Component and the Trust;

  (b)  
With the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

  (c)  
In accordance with the documents and instruments governing the Plan unless, in
the good faith judgment of the Trustee, the documents and instruments are not
consistent with the provisions of ERISA.

 

7



--------------------------------------------------------------------------------



 



Section 2.7 Plan Administration. The Plan will be administered by the Committee,
as described in the Plan, and the Trustee will have no recordkeeping or
administration responsibilities with respect to the Plan. Except as provided in
Section 2.3, the Trustee will have no authority to act unless directed by the
Committee. The Committee may authorize one or more individuals to sign all
communications between the Committee and Trustee and will at all times keep the
Trustee advised of the identity of the individuals authorized to sign on behalf
of the Committee, and provide specimen signatures thereof. The Trustee will be
fully protected in relying on any communication sent by any authorized person
and will not be required to verify the accuracy or validity of any signature
unless the Trustee has reasonable grounds to doubt its authenticity. If the
Trustee requests any directions hereunder and does not receive them, the Trustee
will act or refrain from acting, as it may determine, and will be indemnified by
the Company for such action or inaction pursuant to Section 4.11.
Section 2.8 Continuation of Powers Upon Trust Termination. Notwithstanding
anything to the contrary in this Trust Agreement, upon termination of the Trust,
the powers, rights and duties of the Trustee hereunder will continue until all
Trust assets have been liquidated and distributed.
Article Three
Contributions and Provisions Related to Investment in Company Stock
Section 3.1 Contributions and Dividends. The Company’s contributions to the ESOP
Component will be paid to the Trustee from time to time in accordance with the
terms of the Plan. The Company will make contributions or the Company will
declare and pay Cash Dividends with respect to Company Stock that, in the
aggregate, are adequate to enable the Trustee to satisfy its obligations under
any Loan and to fund diversification elections and distributions to
Participants, Inactive Participants and Beneficiaries.
Section 3.2 Investment of Cash. If the Company’s contribution made pursuant to
the provisions of the Plan for any Plan Year is in cash, such cash will be used
by the Trustee, as directed by the Committee, first to make any scheduled
payment on a Loan to the extent allowable. If any amounts remain thereafter, or
if no Loan is outstanding, the Trustee, as directed by the Committee, may
utilize such cash to purchase Company Stock, to make a later-scheduled payment
on a Loan on or before the date such payment comes due, to pay the compensation
and expenses as provided for in Section 2.4 or to invest as provided below.
Subject to the provisions of Section 2.6, any Cash Dividends received by the
Trustee on Company Stock held in the Trust will be applied, after the receipt of
such Cash Dividends, as determined by the Committee pursuant to the Plan. If
directed by the Committee, the Trustee may purchase Company Stock from the
Company or from any shareholder, and to the extent allowable such stock may be
outstanding, newly issued or reacquired stock. When such stock is not publicly
traded, all such purchases must be at a price not in excess of fair market
value, as determined by the Trustee, after reference to a written valuation of
the Company Stock issued by an Independent Appraiser. Pending investment of cash
in Company Stock, such cash may be invested in savings accounts, certificates of
deposit, high-grade short-term securities, common or preferred stocks, bonds or
other investments, or may be held in cash. Such investments may include any
common or collective funds or mutual funds maintained as a short-term investment
fund or in other types of short-term investments.

 

8



--------------------------------------------------------------------------------



 



Section 3.3 Stock Dividends, Splits and Other Capital Reorganizations. Any
Company Stock received by the Trustee from a stock split or dividend or as a
result of a reorganization or other recapitalization of the Company will be
allocated by the Committee as of each Accounting Date in proportion to the
Company Stock to which it is attributable.
Section 3.4 Voting of Shares. Company Stock held in the Trust will be voted by
the Trustee in the manner set forth in the Plan.
Article Four
Miscellaneous
Section 4.1 Disagreement as to Acts. If there is a disagreement between the
Trustee and anyone as to any act or transaction reported in any accounting, the
Trustee will have the right to have its account settled by a court of competent
jurisdiction.
Section 4.2 Persons Dealing with Trustee. No person dealing with the Trustee
will be required to see to the application of any money paid or property
delivered to the Trustee, or to determine whether or not the Trustee is acting
pursuant to any authority granted to it under this Trust Agreement or the Plan.
Section 4.3 Nonalienation of Benefits. Except as may be required by the tax
withholding provisions of a federal, state or municipal tax act or pursuant to a
qualified domestic relations order (as that term is defined in Code
Section 414(p)) or pursuant to a judgment or settlement described in Code
Section 401(a)(13)(C), benefits payable from the Trust are not subject in any
manner to sale, transfer, assignment, pledge, encumbrance, garnishment or levy
of any kind, either voluntary or involuntary, prior to actually being received
by the person entitled to the benefit under the terms of the Plan; and any
attempt to sell, transfer, assign, pledge, encumber or otherwise dispose of any
right to benefits payable hereunder will be void. The Trust fund will not be
liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits under the Plan.
Section 4.4 Evidence. Evidence required of anyone under this Trust Agreement may
be by certificate, affidavit, document or other instrument which the person
acting in reliance thereon considers pertinent and reliable, and signed, made or
presented by the proper party.
Section 4.5 Waiver of Notice. Any notice required under this Trust Agreement may
be waived in writing by the person entitled thereto.
Section 4.6 Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which will be deemed an original and no other counterparts
need be produced.
Section 4.7 Governing Laws and Severability. This Trust Agreement will be
construed and administered according to the laws of the State of Indiana,
without regard to the choice of law principles thereof, to the extent that such
laws are not preempted by the laws of the United States of America. If any
provision of this Trust Agreement is held illegal or invalid, the illegality or
invalidity will not affect the remaining provisions of the Trust Agreement, but
will be severable, and the Trust Agreement will be construed and enforced as if
the illegal or invalid provision had never been inserted herein.

 

9



--------------------------------------------------------------------------------



 



Section 4.8 Successors, Etc. This Trust Agreement will be binding on the
Company, and any successor thereto by virtue of any merger, sale, dissolution,
consolidation or reorganization, on the Trustee and its successor and on all
persons entitled to benefits under the Plan and their respective heirs and legal
representatives.
Section 4.9 Action. Any action required or permitted to be taken by the Company
or the Committee under this Trust Agreement will be by resolution of the Board
or the Committee. The Trustee will not recognize or take notice of any
appointment of any representative of the Company or Committee unless and until
the Company or the Committee has notified the Trustee in writing of such
appointment and the extent of such representative’s authority. The Trustee may
assume that such appointment and authority continue in effect until it receives
written notice to the contrary from the Company or Committee. Any action taken
or omitted to be taken by the Trustee by authority of any representative of the
Company or Committee within the scope of its authority will be as effective for
all purposes hereof as if such action or nonaction had been authorized by the
Company or Committee.
Section 4.10 Conformance With Plan. To the extent the provisions of the Plan and
this Trust Agreement conflict, the provisions of the Plan will govern; provided
however, that the Trustee’s rights, duties and obligations will be determined
solely under this Trust Agreement.
Section 4.11 Indemnity of Trustee. Any other provision of the Plan or this Trust
Agreement notwithstanding, the Trustee will have no duty or authority to
question or challenge any fact represented or any direction or advice given to
the Trustee by the Company, the Committee, or their respective officers,
employees, agents or representatives unless clearly erroneous on its face. The
Company will indemnify and hold the Trustee harmless from and against any and
all claims, demands, damages, cost and expenses incurred, but not limited to,
the Trustee’s reasonable attorneys’ fees, relating to or arising out of: (i) any
act or omission by the Trustee in reliance upon any such fact, direction, or
advice; or (ii) the acquisition, retention or disposition of Company Stock,
including but not limited to, any liability arising under federal or state
securities laws, it being understood and agreed that the Company will have
complete and absolute responsibility to insure that the Company Stock and all
transactions involving Company Stock comply with applicable federal and state
securities laws. The Company further agrees to indemnify the Trustee and hold it
harmless (and, at the Trustee’s election, defend the Trustee) from and against
all claims, liabilities, losses, costs and expenses (including legal fees and
expenses) that may be imposed on, incurred by or asserted against it by reason
of the Trustee’s:

  (a)  
Complying with directions of the Committee, or

  (b)  
Taking or refraining from taking any action in connection with the Plan or this
Trust Agreement, whether the Trustee is a party to a legal proceeding or
otherwise; provided that the Trustee did not act dishonestly or in willful or
negligent violation of pertinent law or regulation or duty imposed by the Trust.

 

10



--------------------------------------------------------------------------------



 



Any and all taxes, expenses (including, but not limited to, the Trustee’s
compensation) and costs of litigation relating to or concerning the adoption,
administration and termination of the Trust shall, if not properly paid by the
Trust, be borne and promptly paid by the Company.
The indemnification provisions of this Section do not relieve the Trustee from
any liability it has under ERISA for breach of fiduciary duty. The right to
indemnification under this Section is conditioned upon the Trustee’s notifying
the Company of the claim of liability within 30 days of the notice of that claim
and offering the Company the right to participate in and control the settlement
and defense of the claim.
Section 4.12 Headings. The headings of sections of this Trust Agreement are for
convenience of reference only and will have no substantive effect on the
provisions of this Trust Agreement.
Article Five
No Reversion to Company
No part of the corpus or income of the Trust will revert to the Company or be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants and other persons entitled to benefits under the Plan, provided,
however, that:

  (a)  
Termination of Plan. If, upon termination of the Plan, any amounts are held in a
“Code Section 415 limitation account” and such amounts may not be credited to
the Accounts, such amounts, upon the written direction of the Committee, will be
returned to the Company as soon as practicable after the termination of the
Plan.

  (b)  
Nondeductibility of Contributions. Company contributions under the Plan are
conditioned upon the deductibility thereof under Code Section 404; and, to the
extent any such deduction of the Company is disallowed, the Trustee will, upon
the written direction of the Committee, return the amount of the contribution
(to the extent disallowed), reduced by the amount of any losses thereon, to the
Company within one year after the date the deduction is disallowed.

  (c)  
Contributions by Mistake of Fact. If a contribution or any portion thereof is
made by the Company by a mistake of fact, the Trustee will, upon written
direction of the Committee, return the amount of the contribution or such
portion, reduced by the amount of any losses thereon, to the Company within one
year after the date of payment to the Trustee. Notwithstanding the foregoing,
the Trustee has no responsibility as to the sufficiency of the Trust to provide
any distribution to the Company under this Article.

 

11



--------------------------------------------------------------------------------



 



Article Six
Change of Trustee
Section 6.1 Resignation. The Trustee may resign at any time by giving not less
than 30 days’ prior written notice to the Company and the Committee.
Section 6.2 Removal. The Company, through action of the Board, may remove the
Trustee by giving not less than 30 days’ prior written notice to the Trustee,
subject to providing the removed Trustee with satisfactory written evidence of
the appointment of a successor Trustee and of the successor Trustee’s acceptance
of the trusteeship.
Section 6.3 Duties of Resigning or Removed Trustee and of Successor Trustee. If
the Trustee resigns or is removed, it will promptly transfer and deliver the
assets of the Trust to the successor Trustee, and may reserve such amount to
provide for the payment of all fees, expenses and taxes then or thereafter
chargeable against the Trust, to the extent not previously paid by the Company.
The Company will reimburse the Trust for any amount reserved by the Trustee.
Within 120 days, the resigned or removed Trustee will furnish to the Company and
the successor Trustee an account of its administration of the Trust and the date
of its last account. Each successor Trustee will succeed to the title to the
Trust vested in its predecessor without the signing or filing of any further
instrument, but any resigning or removed Trustee will execute all documents and
do all acts necessary to vest such title or record in any successor Trustee.
Each successor will have all the powers, rights and duties conferred by this
Trust Agreement as if originally named Trustee. No successor Trustee will be
personally liable for any act or failure to act of a predecessor Trustee and no
predecessor Trustee will be liable for any act of a successor trustee. With the
approval of the Committee, a successor Trustee may accept the account rendered
and the property delivered to it by its predecessor Trustee as a full and
complete discharge to the predecessor Trustee without incurring any liability or
responsibility for so doing.
Section 6.4 Filling Trustee Vacancy. The Board may fill a vacancy in the office
of Trustee as soon as practicable by a writing filed with the individual or
entity appointed to fill the vacancy.
Article Seven
Additional Employers
Section 7.1 Additional Employers. Any Affiliate (as defined below) may become a
party to this Trust Agreement by:

  (a)  
Filing with the Company and the Trustee a certified copy of a resolution of its
board of directors to that effect; and

  (b)  
Filing with the Trustee a certified copy of a resolution of the Board consenting
to such action.

An “Affiliate” is any corporation, trade or business during any period in which
it is, along with the Company, a member of a controlled group of corporations, a
group of trades or business under common control or an affiliated service group,
as described in Code Sections 414(b), 414(c) and 414(m), respectively, or as
described in regulations issued by the Secretary of the Treasury or his delegate
pursuant to Code Section 414(o).

 

12



--------------------------------------------------------------------------------



 



Article Eight
Amendment, Termination and Merger
Section 8.1 Amendment. The Company reserves the right to amend this Trust
Agreement at any time by action of the Board, except that no amendment can
change the rights, duties or liabilities of the Trustee without its prior
written agreement, or reduce the benefits of a Participant to less than the
amount such Participant would be entitled to receive if he had resigned from the
employ of the Company and all of the Affiliates on the date of the amendment.
Unless otherwise provided in an amendment, amendments to this Trust Agreement
will be effective upon execution by the Company and the Trustee.
Section 8.2 Termination. The Trust may be terminated on any date specified by
the Company. The Trust will terminate on the first to occur of the following:

  (a)  
The date it is terminated by the Company;

  (b)  
The date the Company’s contributions to the Trust are completely discontinued;
or

  (c)  
The date the Company is judicially declared bankrupt under Chapter 7 of the U.
S. Bankruptcy Code.

The Trustee’s powers upon termination, as described above, will continue until
liquidation and complete distribution of the Trust. Upon termination of the
Trust, the Trustee will first reserve such reasonable amounts as it may deem
necessary to provide for the payment of any expenses, fees or taxes then or
thereafter chargeable to the Trust including any Loans taken by the Trust
pursuant to Section 2.3(q), which will be fully paid with the proceeds of the
sale of assets of the Trust. Subject to such reserve, the balance of the Trust
will be liquidated and distributed by the Trustee to or for the benefit of
Participants, Inactive Participants and their Beneficiaries, as directed by the
Committee, after compliance with the applicable requirements of the Code and
ERISA, accompanied by a certification to the effect that the disposition is in
accordance with the terms of the Plan and the Trustee need not question the
propriety of such certification. The Company will have full responsibility to
see that such distribution is proper and within the terms of the Plan and this
Trust Agreement.
Section 8.3 Merger. The Company may merge (i) the Trust with and into the trust
of another plan which meets the requirements of Code Sections 401(a) and 501(a),
or (ii) the trust of another plan which meets the requirements of Code Sections
401(a) and 501(a) with and into the Trust at any time with the prior written
approval of the Trustee, which approval will not be unreasonably withheld.

 

13



--------------------------------------------------------------------------------



 



Signatures
IN WITNESS WHEREOF, the Company has caused this Trust Agreement to be executed
by its officers thereunder duly authorized as of the day and year first above
written, and the Trustee has executed this Trust Agreement to evidence its
acceptance of the Trust this 13th day of May, 2010, but effective as of
February 1, 2010.

            CHROMCRAFT REVINGTON, INC.
      By:   /s/ Ronald H. Butler         Ronald H. Butler, Chairman of the
Board        And Chief Executive Officer   

          ATTEST:    
 
       
By:
  /s/ Myron Hamas
 
   
 
  Myron Hamas, Corporate Secretary    

            RELIANCE TRUST COMPANY
      By:   /s/ Stephen A. Martin         Stephen A. Martin, Senior Vice
President   

          ATTEST:    
 
       
By:
  /s/ Howard L. Kaplan
 
   
Its:
  Senior Vice President
 
   

 

14